11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

In the interest of B.P. and B.P., children,   * From the 35th District Court
                                                of Brown County,
                                                Trial Court No. CV2001036.

No. 11-21-00156-CV                            * September 9, 2021

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has considered Appellant’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.